Citation Nr: 1754000	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  12-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee residuals of anterior cruciate ligament reconstruction (other than from during which a temporary total evaluation was in place), currently rated under Diagnostic Code 5260 for flexion.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability, effective June 12, 2014.    


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  At that time, the RO continued a 10 percent disability rating for left knee residuals of anterior cruciate ligament reconstruction, for flexion under Diagnostic Code 5260.

In October 2011, the RO granted a temporary evaluation of 100 percent, effective September 22, 2011 for surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from January 1, 2012.  The rating decided herein will concern the periods other than the one for which a 100 percent disability rating has already been in effect.

In August 2011, the Veteran had a hearing before a Decision Review Officer.  In June 2014, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts for both hearings are associated with the claims file.

In December 2014, the Board remanded this claim for additional development.
 
In April 2015, the RO granted service connection for left knee instability, under Diagnostic Code 5257, with a 10 percent disability rating, effective June 12, 2014.  The Board notes that part of the increased rating claim for left knee cruciate ligament construction includes whether a separate rating for instability was warranted prior to June 12, 2014.

In August 2016, the Board remanded the claims for increased rating left knee residuals of cruciate ligament construction and a separate initial increased rating for left knee instability for additional development.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee residuals of anterior cruciate ligament reconstruction is manifested by some limitation of motion and pain.  

2.  The Veteran's left knee disability has been productive of slight instability, but no more, for the entire appeal period. .


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for left knee residuals of anterior cruciate ligament reconstruction have not been met,  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes, 5260, 5261, 5259 (2017).

2.  For the entire appeal period, effective from March 2010, the criteria for a 10 percent rating, but no more, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Increased Ratings for Left Knee 

The Veteran contends that a disability rating in excess of 10 percent is warranted for left knee left knee residuals of anterior cruciate ligament reconstruction and a separate 10 percent disability rating for left knee instability.  
  
A.  Applicable Law

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptomatic removal of dislocated semilunar cartilage warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Separate ratings under DC 5258-59 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Codes 5258-59 also contemplate manifestations of limited motion including locking as a result of dislocated cartilage. VAOGCPREC 9-98 (Aug. 14, 1998). 

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In VAOPGCPREC 23-97, 62 Fed. Reg.  63,604 (1997), the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug.  14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

Ankylosis, impairment of the tibia and fibula as a result of nonunion or malunion, and genu recurvatum are not indicated in this case.  In this regard, the April 2015 and January 2017 VA examiners specifically found no ankylosis, as well as, no impairment of the tibia or fibula or other impairment not discussed below.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5262, and/or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

B.  Factual Background and Analysis

The Veteran filed the current claim on May 28, 2010.  On September 22, 2011 he underwent knee surgery and was in receipt of a temporary total evaluation from that time until January 1, 2012.  Otherwise he was in receipt of a 10 percent disability rating for flexion (under Diagnostic Code 5260 for status post cruciate ligament reconstruction granted in a June 2002 rating decision granting service connection) and a separate 10 percent disability rating for instability (granted in an April 2015 rating decision, effective June 12, 2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the instant case, the Board notes that the Veteran knee disability is currently evaluated under Diagnostic Code 5260, with a 10 percent rating, although it would appear Diagnostic Code 5259, for symptomatic removal of semilunar cartilage, might be a more appropriate code.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.  VA examinations document that the Veteran initial had his meniscus repaired in service and has since had meniscus repair.  Furthermore, he has reported symptoms of pain and loss of range of motion.  As such, he meets the criteria for a separate 10 percent disability rating for Diagnostic Code 5259, the maximum rating possible under that code.

A 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage, with frequent episodes of "locking, pain, and effusion, however, is not found.  The VA examiners have consistently found no effusion.

In addition, the Veteran has not met compensable levels for a disability rating under Diagnostic Code 5260 for flexion (requiring 45 degrees or less) or Diagnostic Code 5261 for extension (requiring 10 degrees or more).  Range of motion tests have shown motion of 0 to 135 degrees (July 2010 VA examination), 0 to 120 degrees flexion (at its lowest, after three repetitions) (April 2015 VA examination), and 0 to 55 degrees, with pain on flexion and extension at its worst (January 2017 VA examination).  The January 2017 VA examination specifically found that flexion limited walking, climbing and squatting and functional loss of pain, fatigue, weakness and lack of endurance; flare-up due to knee instability caused falls which limits range of motion.  However, the examiner could not estimate what left knee range of motion would be solely as a result of repetitive use.

In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of extension of 10 degrees or more or of flexion of 45 degrees or less.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260 or 5261 for any knee disability.  Despite the lack of findings, the RO appears to have previously granted the Veteran a 10 percent rating, based on the Veteran's reports of painful, limited motion.  See Burton, supra.  Alternatively, the 10 percent disability rating under Diagnostic Code 5259, also contemplates painful motion.   

As previously noted, in the April 2015 rating decision, the RO granted a separate 10 percent disability rating for knee instability, effective June 12, 2014, the date of the Veteran's Board hearing when he first reported a worsening of his knee.  

Prior to June 12, 2014, the July 2010 VA examination had found the knee to be stable.  The first VA examination evidence of knee instability was the April 2015 VA examination.  Both the April 2015 and the January 2017 VA examinations found only slight left knee instability.  Under Diagnostic Code 5257 for recurrent subluxation or lateral instability, slight instability warrants a 10 percent disability rating.  A higher disability rating under that code would require moderate or severe instability, and has not been demonstrated by the evidence at any time during the appeal period.  

However, the Board does find that the separate 10 percent disability rating for instability should be granted from the date of May 2010 claim.  A May 2010 VA MRI, showed a finding of mild chondromalacia patella, and a May 2010 VA medical record documented that the Veteran reported pain and discomfort, which had worsened.  The provider noted multiple findings and indicated that a knee replacement might be necessary in the future.  A November 2010 VA medical record documents that the Veteran reported going down stairs and that his knee gave out.  The VA medical provider found that the left knee had full range of motion, stable, no redness or increased temperature, no deformity and gave a diagnosis of knee pain.  He prescribed a knee immobilizer and medication.

The Veteran had knee surgery on September 22, 2011.  He subsequently received a temporary total evaluation for surgical or other treatment necessitating convalescence until January 1, 2012.  The January 2017 VA examiner noted that n individuals with major trauma to the knee involving internal derangement requiring surgery, eventual development of osteoarthritis and chondromalacia patella is a common and expected occurrence, and that additional stresses and wear on the knee structures over time as the result of his original knee injury and surgery is also the likely cause of his medial meniscal degeneration and tear.  Given the findings of chondromalacia patella before and after the surgery, the Veteran's lay reports of instability/knee giving out, and giving the Veteran the benefit of the doubt, the Board finds that the separate 10 percent disability rating for left knee instability should be effective through the entire appeal period, prior to June 12, 2014.

VA examinations failed to indicate ankylosis, impairment of the tibia and fibula as a result of nonunion or malunion, and genu recurvatum are not indicated in this case.  In this regard, the April 2015 and January 2017 VA examiners specifically found no ankylosis, as well as, no impairment of the tibia or fibula or other impairment not discussed below.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5262, and/or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

During an August 2011 RO hearing, the Veteran reported that he was receiving knee injections and pain medications, and that he had a November 2010 incident where his knee gave out and he had to go to the emergency room where he received a knee immobilizer; he further reported degenerative changes, patellofemoral syndrome, crepitus, chondromalacia, and arthritic changes.  At that time, his representative argued that a 20 percent disability rating was warranted.  The Board notes that the Veteran now has a combined 20 percent disability rating for the entire appeal period (other than when a 100 percent disability rating was in place), with a 10 percent disability rating under Diagnostic Code 5259 and a separate 10 percent disability rating under Diagnostic Code 5257.

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected disability and notes that lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above.  Indeed, in part due to his lay reports of instability, the Board has granted the separate 10 percent disability rating for instability for the entire appeal period.  Although the November 2010 VA medical record documented the Veteran's report of his knee giving out, the VA medical provider had specifically found the knee stable.  The Board finds that, even in contemplation of such symptoms, no knee disability results in functional loss in excess of the ratings provided.  In this regard, despite such reports, the Veteran's pain was contemplated by the RO in granting a 10 percent rating for the knee.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters he is competent to address and which the Board has not found to be non-credible, the Board primarily relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of any knee pathologies.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board concludes that a disability rating of 10 percent, and no higher, for left knee instability is warranted prior to June 12, 2014 (from March 28, 2010 - the date of claim), but that a disability rating in excess of that is not warranted during the appeal period.  A rating in excess of 10 percent under any other relevant diagnostic code is not warranted.    

ORDER

A disability rating in excess of 10 percent for the left knee residuals of anterior cruciate ligament reconstruction is denied.

Subject to the law and regulations governing the payment of monetary benefits, from May 28, 2010 a separate 10 percent disability rating, and no higher, for left knee instability, is granted.  


____________________________________________
M. E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


